EXHIBIT 32.01 EXHIBIT 32.01 Section 1350 Certification In connection with this quarterly report of Aspect Global Diversified Fund LP (the “Fund”), on Form 10-Q for the quarterended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof(this “Report”) I, Kenneth E. Steben,Chief Executive Officer of Steben & Company, Inc., the General Partner of the Fundcertify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant of the Sarbanes-Oxley Act of 2002, that: 1.This Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. By: /s/ Kenneth E. Steben Date:August 14, 2009 Kenneth E. Steben Chief Executive Officer (Principal Executive Officer) E-4
